Citation Nr: 0111601	
Decision Date: 04/20/01    Archive Date: 04/24/01

DOCKET NO.  00-10 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefit sought on 
appeal.  The veteran, who had verified service from November 
1965 to August 1966, appealed that decision to the Board.


FINDINGS OF FACT

1.  In an unappealed rating decision dated in January 1967, 
the RO denied service connection for a nervous condition; in 
an unappealed rating decision dated in August 1991, the RO 
denied service connection for post-traumatic stress disorder 
(PTSD).

2.  Evidence associated with the claims file following the 
August 1991 rating decision is neither cumulative nor 
redundant of evidence already of record, bears directly and 
substantially on the specific matter under consideration, and 
is so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for an acquired psychiatric disorder.

3.  There is competent medical evidence that the veteran's 
current acquired psychiatric disorder, recently diagnosed as 
bipolar disorder, mixed, severe, had its onset during the 
veteran's military service.  


CONCLUSIONS OF LAW

1.  The August 1991 rating decision that denied service 
connection for PTSD was final.  38 U.S.C.A. § 7105(c)(West 
1991).

2.  Evidence associated with the claims file since the August 
1991 denial is new and material, and the requirements to 
reopen the claim of entitlement to service connection for an 
acquired psychiatric disorder have been met.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).

3.  Bipolar disorder was incurred during active military 
service.  38 U.S.C.A. § 1110 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.102, 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's initial claim for 
service connection for a nervous condition.  In a January 
1967 rating decision the RO denied that claim on the basis 
that the claimed disorder-identified as paranoid state and 
paranoid personality disorder-which served as the basis for 
discharge, was constitutional and developmental in nature, 
and so not a disability under the law.  In an August 1991 
rating decision the RO denied the veteran's request to amend 
the claim for service connection for post-traumatic stress 
disorder.  The veteran was notified of that decision and his 
appellate rights by VA letter dated that same month.  The 
veteran did not initiate a timely appeal as to that decision 
and it became final.  See 38 U.S.C.A. § 7105(c). 

The Board acknowledges that in certain circumstances, a claim 
for a different mental disorder, such as PTSD, which was not 
considered at the time of a prior decision, can be treated as 
a new claim.  See Ephraim v. Brown, 82 F.3d 399, 402 (Fed. 
Cir. 1996) (holding "a claim based on the diagnosis of a new 
mental disorder . . . states a new claim, for the purpose of 
the jurisdictional requirement, when the new disorder had not 
been diagnosed and considered at the time of the prior notice 
of disagreement add").  However, the Board finds that in 
light of the veteran's statements of record, it appears that 
his intention was to file a claim for service connection for 
a psychiatric disorder, regardless of the name given the 
disorder.  Thus, the Board considers the August 1991 rating 
decision the last final decision of record.  

In March 1998, the veteran sought to amend that claim to 
include bipolar disorder.  By a March 1998 rating decision 
the RO reopened and denied the claim for service connection 
of an acquired psychiatric disorder.  The veteran disagreed 
with that decision, referencing two medical opinions of 
record that suggested a link between the present psychiatric 
disorder and his military service.  

The Board points out that although the RO recently reopened 
the claim for service connection for an acquired psychiatric 
disorder, and adjudicated the claim on the merits, the Board 
must first examine whether the evidence warrants reopening 
the claim.  This is significant to the Board because the 
preliminary question of whether a previously denied claim 
should be reopened, is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996). 

According to the law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2000).  When a 
veteran seeks to reopen a final decision, the first inquiry 
is whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  
Under 38 C.F.R. § 3.156(a), new and material evidence is 
defined as evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  
In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record.  See Elkins v. West, 12 
Vet. App. 209 (1999), but see The Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(eliminates the concept of a well-grounded claim).

As previously noted, the RO initially denied service 
connection in a January 1967 rating decision on the basis 
that paranoid personality disorder was a congenital and 
developmental disorder.  In the August 1991 rating decision, 
the RO denied service connection for PTSD due to a lack of 
valid stressor evidence.   Subsequent to the August 1991 
rating decision, additional evidence was added to the claims 
file, including a group of documents that are summarized in 
pertinent part as follows.  Private medical records from 
Charter Glade Behavioral Health System, reflect that the 
veteran was admitted to that facility in July 1996 with a 
long-term history of major depression with severe 
decompensation.  Attached to the Charter Glade Behavior 
Health System records is a copy of an October 1989 VA medical 
record reflecting the veteran's admission for depression and 
drinking, and a pre-admission preliminary diagnosis of 
bipolar disorder.  Also part of this group of documents was a 
letter from John F. Prater, D.O., dated in June 1997.  In 
that letter Dr. Prater opines that the veteran will require 
long-term individual sessions and maintenance medication, 
that his condition is not correctable, and that the alcohol 
abuse problem was not the primary psychiatric condition from 
which he is suffering. 

In addition to foregoing, the following evidence was added to 
the file subsequent to the August 1991 rating decision.  VA 
outpatient treatment notes dated in June and July 1999 
indicate that in June 1999, the examining physician noted 
that it was "of interest" that the veteran was discharged 
from the military and classified as having a Paranoid 
Personality Disorder.  The examiner indicated that the 
veteran now suffers from clear symptoms consistent with a 
Bipolar Mood disorder.  Finally, he opined that it "is most 
likely that the condition he has now was present then and 
that the symptoms have matured and become more clinically 
evident."  An October 1999 VA examination report contains a 
diagnosis of bipolar I disorder, mixed, severe, with 
psychotic features.  The examiner opined that the "onset of 
the present illness appears to have been during [the 
veteran's] Navy service in 1966."

The Board finds that new and material evidence has been 
submitted to reopen the veteran's claim of service connection 
for an acquired psychiatric disorder.  The newly associated 
evidence includes two medical opinions that tend to link the 
presently diagnosed acquired psychiatric disorder to the 
veteran's military service.  Prior to August 1991 there was 
no such evidence.  Thus, the Board finds that the evidence, 
which is not cumulative or redundant of any other evidence of 
record, is new.  Further, since the evidence is probative of 
a specific matter of consideration in the case-namely, the 
matter of a nexus between the present disorder and an in 
service event-it is material.  Therefore, the Board finds 
that this evidence is both new and material, and so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  As such, the claim for 
entitlement to service connection for an acquired psychiatric 
disorder is reopened.

Because the Board finds that the claim for service connection 
for an acquired psychiatric disorder is reopened, the merits 
of the claim for service connection must now be addressed.

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease in active military 
service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992). 

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

The veteran's service medical records contain an entrance 
examination report, which notes no defects upon entry into 
the service.  While there are no service medical records of 
treatment for an acquired psychiatric disorder during 
service, there is a report of a Medical Evaluation Board 
(MEB) reflecting the conclusion that the veteran had 
recovered from an acute psychotic reaction-namely, paranoid 
state-and that he had, at the time of the MEB, remitted to 
his basic paranoid personality level.  The MEB opined that 
the veteran suffered from an inherent, preexisting 
personality disorder that rendered him unsuitable for any 
further service in the Navy.  

As discussed earlier in this decision, in 1989 the veteran 
was preliminarily diagnosed with bipolar disorder secondary 
to distinct high periods.  In 1999 a VA examiner diagnosed 
the veteran with bipolar I disorder, and opined that the 
veteran's current bipolar disorder was present during 
service.  Additionally, in the October 1999 VA examination, 
the examiner also concluded that the veteran's current 
psychiatric disorder had its onset during the veteran's 
military service.

The Board has carefully reviewed the evidence of record.  In 
light of the July 1999 and October 1999 VA medical opinions, 
which indicate that the veteran's current psychiatric 
disorder had its onset in service, the Board finds that the 
evidence supports the existence of a nexus, or link, between 
the veteran's present acquired psychiatric disorder, most 
recently diagnosed as bipolar disorder, and his military 
service.  As such, the Board finds that the evidence supports 
the veteran's claim for service connection.  

The Board acknowledges the December 1966 opinion rendered by 
the MEB that the veteran had a paranoid personality disorder, 
which existed prior to service.  However, there is no 
evidentiary support in the record indicating that the veteran 
had a psychiatric disorder prior to service.  Moreover, the 
October 1999 VA opinion, which indicates that the veteran's 
current psychiatric disorder began in service, was based on a 
review of the veteran's claims file, and his medical file, 
which would include the MEB.  Combined with the July 1999 VA 
medical opinion, the Board finds that the October 1999 VA 
opinion supports an award of service connection for bipolar 
disorder.

The Board notes that in light of the favorable outcome of 
this decision, any potential deficiencies in compliance with 
the recently enacted Veteran Claims Assistance Act of 2000, 
Pub. L. No. 106-475. § 4, 114 Stat. 2096 (2000) are rendered 
moot.


ORDER

New and material evidence having been submitted to reopen a 
claim of entitlement to service connection for an acquired 
psychiatric disorder, the appeal is granted.

Service connection for bipolar disorder is granted.



		
	L. HELINSKI
	Acting Member, Board of Veterans' Appeals


 



